       Case 2:18-cr-00464-SMB Document 77 Filed 07/03/19 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 14249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   Two Renaissance Square
     40 North Central Avenue, Suite 1800
 6   Phoenix, Arizona 85004-4408
     Telephone (602) 514-7500
 7
     JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
 8   Special Assistant U.S. Attorney
     312 N. Spring Street, Suite 1200
 9   Los Angeles, CA 90012
     Telephone (213) 894-3391
10
     BRIAN BENCZKOWSKI
11   Assistant Attorney General
     Criminal Division, U.S. Department of Justice
12
     REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
13   Senior Trial Attorney, U.S. Department of Justice
     Child Exploitation and Obscenity Section
14   950 Pennsylvania Ave N.W., Room 2116
     Washington, D.C. 20530
15   Telephone (202) 616-2807
16   Attorneys for Plaintiff
17
                          IN THE UNITED STATES DISTRICT COURT
18
                                 FOR THE DISTRICT OF ARIZONA
19
20   United States of America,                                  CR-18-00464-PHX-SMB
21                          Plaintiff,
             vs.                                               MOTION TO CONTINUE
22                                                                SENTENCING
23   Carl Ferrer,                                                    (Third Request)
24                          Defendant.
25
26          The United States of America hereby requests this Court to continue the sentencing
27   currently set for July 18, 2019, at 9:30 a.m. for Defendant Carl Ferrer to a day after the trial
28   currently set for May 5, 2020 because it is in the interest of justice. Counsel for the
       Case 2:18-cr-00464-SMB Document 77 Filed 07/03/19 Page 2 of 2



 1   Defendant has no objection to this motion.
 2         Respectfully submitted this 3rd day of July, 2019.
 3                                            MICHAEL BAILEY
                                              United States Attorney
 4                                            District of Arizona
 5                                           /s Kevin Rapp
                                             KEVIN M. RAPP
 6                                           MARGARET PERLMETER
                                             PETER S. KOZINETS
 7                                           ANDREW C. STONE
                                             Assistant U.S. Attorneys
 8
                                              JOHN J. KUCERA
 9                                            Special Assistant U.S. Attorney
10                                            BRIAN BENCZKOWSKI
                                              Assistant Attorney General
11                                            U.S. Department of Justice
                                              Criminal Division, U.S. Department of Justice
12
                                              REGINALD E. JONES
13                                            Senior Trial Attorney
                                              U.S. Department of Justice, Criminal Division
14                                            Child Exploitation and Obscenity Section
15
16
                                 CERTIFICATE OF SERVICE
17
           I hereby certify that on this same date, I electronically transmitted the attached
18   document to the Clerk’s Office using the CM/ECF system for filing and transmittal of a
     Notice of Electronic Filing to the following CM/ECF registrants:
19
     Jonathan Baum
20   Clarence Dyer & Cohen LLP
     899 Ellis St.
21   San Francisco, CA 94109
     Email: jbaum@clarencedyer.com
22
     Nanci Clarence
23   Clarence Dyer & Cohen LLP
     899 Ellis St.
24   San Francisco, CA 94109
     Email: nclarence@clarencedyer.com
25   Attorneys for defendant Carl Ferrer
26
     s/Angela Schuetta
27   US Attorney’s Office
28


                                                  -2–
